DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 5, 2100, 2200, and 2300.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-8 recite the limitation "the automatic detection function" in the first limitation of each claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (JP 2020-112894), cited in the IDS dated 8/5/21. Reference will be made to a machine translation furnished with this Office Action.
Regarding claims 1 and 11, Takahashi discloses a method of displaying, performed by an information processing apparatus communicably connected with a server configured to 
circuitry configured to: 
5receive a display request for displaying a settings screen to be displayed when executing an application (see paras 28, 33-34, and 39-46, MFP device 9 sends a request to server 5 for display data related to registered applications, such as print, scan, scan-to-mail, etc. and receives display data for a settings screen from the server); 
transmit to the server, an acquisition request for acquiring set value information of a component included in the application to be executed (see paras 33-34, MFP device 9 sends a request to server 5 for display data related to registered applications, such as print, scan, scan-to-mail, etc. and receives display data for a settings screen from the server); 
receive the set value information of the component that is transmitted from the server 10in response to the acquisition request (see paras 33-40 and 52-57, set values for processing flow functions, such as scan-to-mail are displayed to a user); and 
display on a display, the settings screen including a set value compatible with the application executing in the information processing apparatus, the set value being determined based on the set value information of the information processing apparatus and the set value information of the component (see paras 39-46 and 52-57, display unit 940 of MFP device 9 displays settings screens associated with the set values for the selected function or functions, such as scan-to-mail).
Regarding claim 9, Takahashi discloses a system comprising circuitry configured to: 
10collate set value information of an information processing apparatus with set value information of a component included in an application to be executed by the information processing apparatus, the application being provided from a server communicably connected with the information processing apparatus (see paras 28, 33-46, and 52-57, MFP device 9 sends a request to server 5 for display data related to registered applications, such as print, 
generate a settings screen including a set value compatible with the application 15executing in the information processing apparatus based on a collation result (see paras 39-46, 52-57, 62-63 and 68, display unit 940 of MFP device 9 displays settings screens associated with the set values for the selected function or functions, such as scan-to-mail, compatibility determination is carried out); and 
display the settings screen on a display (see paras 39-46 and 52-57, display unit 940 of MFP device 9 displays settings screens associated with the set values for the selected function or functions, such as scan-to-mail).
Regarding claim 2, Takahashi further discloses wherein the circuitry is further configured to: collate the set value information of the information processing apparatus with the set value information of the application (see paras 39-46 and 52-57, display unit 940 of MFP device 9 displays settings screens associated with the set values for the selected function or functions, such as scan-to-mail); 
20generate the settings screen including a set value compatible with the application executing in the information processing apparatus based on a collation result (see paras 28, 33-46, and 52-57, MFP device 9 sends a request to server 5 for display data related to registered applications, such as print, scan, scan-to-mail, etc. and receives display data for a settings screen from the server, set values for processing flow functions, such as scan-to-mail are displayed to a user); and 
cause the application to execute a process in response to an input received via the settings screen (see paras 52-57 and 59-63, an application such as scanning, copying, printing, scan-to-mail, is carried out based on user input).  
Regarding claims 253, 10, and 12, Takahashi further discloses wherein the application includes a plurality of components, and the application holds set value information for each of 
Regarding claim 4, Takahashi further discloses wherein the circuitry is further 30configured to: 
generate, as the settings screen, a settings screen including the set value supported by both the information processing apparatus and the application, and information indicating that an automatic detection function of the information processing apparatus is effective (see paras 40-46, 52-57, 62-63, and 68, selected processing flow functions are, such as scan-to-mail, determine if the individual functions are available and if the associated setting values are compatible); 28Client Ref. No. FN202101669 
enable processing by the automatic detection function to be executed in the processing by the application (see paras 39-46, processing of a selected processing flow is carried out when the individual functions are available and the associated settings values are compatible); and 
display on the display, a warning screen when there is no set value supported by both the information processing apparatus and the application (see paras 47, 62-63, and 68, a warning screen is displayed when individual functions cannot be used or settings values are not compatible).  
Regarding claim 5, Takahashi further discloses wherein the warning screen includes a warning message and the set value supported by both the information processing apparatus and the application (see Fig. 10 and paras 62-63 and 68, a warning screen is displayed when individual functions cannot be used or settings values are not compatible).
Regarding claim 8, Takahashi further discloses wherein the circuitry is further configured to: 29Client Ref. No. FN202101669 
generate, as the settings screen, a settings screen including the set value supported by both the information processing apparatus and the application, and information indicating that 
enable the processing by the automatic detection function in the processing by the 5application (see paras 39-46, processing of a selected processing flow is carried out when the individual functions are available and the associated settings values are compatible), 
wherein, when there is no set value supported by both the information processing apparatus and the application, the circuitry displays a preview screen on the display (see Fig. 10 and paras 62-63 and 68, a warning screen is displayed when individual functions cannot be used or settings values are not compatible, this is a preview screen as it allows the user to see the incompatibility and possibly make changes to correct).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takahashi as applied to claim 2 above, and further in view of Nishino et al. (US 2017/0308019).
Regarding claim 6, Takahashi discloses wherein the circuitry is further configured to: 
generate, as the settings screen, a settings screen including the set value supported by both the information processing apparatus and the application, and information indicating that the automatic detection function of the information processing apparatus is effective (see paras 40-46, 52-57, 62-63, and 68, selected processing flow functions are, such as scan-to-mail, determine if the individual functions are available and if the associated setting values are compatible); and 
15enable the processing by the automatic detection function in the processing by the application (see paras 39-46, processing of a selected processing flow is carried out when the individual functions are available and the associated settings values are compatible).
Takahashi does not disclose expressly wherein when there is no set value supported by both the information processing apparatus and the application, the circuitry executes the processing using the set value closest and larger than a desired set value.
Nishino discloses wherein when there is no set value supported by both the information processing apparatus and the application, the circuitry executes the processing using the set value closest and larger than a desired set value (see Figs. 10-11 and paras 90, 127, and 181, an auto detection function can be selected that sets a print size to the closest paper size available to the selected paper size when a selected paper size is not present).
Regarding claim 7, Takahashi discloses wherein the circuitry is further configured to: 
generate, as the settings screen, a settings screen including the set value supported by both the information processing apparatus and the application, and information indicating that the automatic detection function of the information processing apparatus is effective (see paras 40-46, 52-57, 62-63, and 68, selected processing flow functions are, such as scan-to-mail, 
15enable the processing by the automatic detection function in the processing by the application (see paras 39-46, processing of a selected processing flow is carried out when the individual functions are available and the associated settings values are compatible).
Takahashi does not disclose expressly wherein when there is no set value supported by both the information processing apparatus and the application, the circuitry executes the processing magnifying the set value 30automatically detected by the information processing apparatus.
Nishino discloses wherein when there is no set value supported by both the information processing apparatus and the application, the circuitry executes the processing magnifying the set value 30automatically detected by the information processing apparatus (see Figs. 10-11 and paras 90, 158-162, and 179, an auto detection function can be selected that sets a magnification amount and associated paper size when settings set by a user are not able to be carried out).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the automatic changing of manually selected settings, as described by Nishino, with the system of Takahashi.
The suggestion/motivation for doing so would have been to avoid wasting time by reducing the burden on a user to correct avoidable setting conflicts and thereby increase user friendliness and system efficiency.
Therefore, it would have been obvious to combine Nishino with Takahashi to obtain the invention as specified in claims 6 and 7.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677